Citation Nr: 1117886	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 29, 2008, for additional compensation for a dependent child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 letter decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2010, a Video Conference hearing regarding this matter was held.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In an October 1997 rating decision, the RO granted service-connection for bilateral pes planus, tendonitis of the right knee, tendonitis of left knee, restrictive airways disease, hearing loss of the right ear, and cholecystectomy.  The effective date for each of these disabilities was May 9, 1997, and the combined rating for them all was 50 percent.

2.  The Veteran first informed VA of the existence of his dependent child B. on December 16, 2005.

3.  The March 2006 letter decision denying additional compensation for B. and assigning no effective date for the payment of such compensation was not appealed by the Veteran.

4.  The Veteran first supplied complete custody information regarding B. during the pendency of his January 29, 2008, claim.


	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for an effective date earlier than January 29, 2008, for additional compensation for a dependent child have not been met.  38 U.S.C.A. §§ 1115, 5102, 5107(b), 5110(f), 5110(n), 5124 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.102, 3.109(a)(1), 3.204(a)(1), 3.401(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With respect to earlier effective date claims, however, the United States Court of Appeals for Veterans Claims has held that VA's duties to notify and assist are not applicable because the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  No discussion regarding these duties thus is necessary.

II.  Earlier Effective Date

The Veteran seeks an effective date earlier than January 29, 2008, for payment of additional compensation for his dependent child B.  He variously contends that payment of such additional compensation should be effective as of the date VA received his claim for service connection benefits, the date VA mailed him a letter and a questionnaire requesting verification of the status of his dependents, the date VA received his questionnaire, or the date VA received a school attendance form indicating that B. lived in another state.  

Where a Veteran is entitled to compensation based on a disability or disabilities evaluated at 30 percent or greater, an additional amount of compensation may be payable or a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The effective date for an award of additional compensation for a dependent is the latest of the following:  (1) date of claim, (2) date dependency arises, (3) effective date of the qualifying disability rating, provided evidence of dependency is received within 1 year of notification of such rating action, or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b); see also 38 U.S.C.A. § 5110(f) (concerning the third of these dates).  The term date of claim means the date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence is received within 1 year of the event.  Id.; see also 38 U.S.C.A. § 5110(n).  Otherwise, the term date of claim means the date notice is received of the dependent's existence, if evidence is received within 1 year of VA's request.  Id.

With respect to evidence, VA will accept the written statement of a Veteran as proof of marriage, dissolution of a marriage, or the birth of a child, or death of a dependent.  38 C.F.R. § 3.204(a)(1); see also 38 U.S.C.A. § 5124.  However, the statement must contain the date (month and year) and place of the event, the full name and relationship of the person to the Veteran, that person's Social Security number, and, where the Veteran's dependent child does not reside with him, the name and address of the person who has custody of the child.  Id.  If the Veteran's application or claim is incomplete, VA shall notify him of the information necessary to compete it.  38 U.S.C.A. § 5102(b); 38 C.F.R. § 3.109(a)(1).  No benefit may be paid or furnished by reason of the application or claim if such information is not received within 1 year from the date notice is sent.  38 U.S.C.A. § 5102(c); 38 C.F.R. § 3.109(a)(1).  

Regardless of the statues and regulations governing effective dates, payment of additional compensation for a dependent may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

VA received the Veteran's claim of entitlement to service connection for numerous disabilities on May 9, 1997.  Listed as dependents were his spouse and three children.  The address of each child listed, as well as the name of the person having custody, was provided.  However, Social Security numbers were not provided.  Further, B. was not among the children referenced.

Service connection was granted effective as of May 9, 1997, for bilateral pes planus, tendonitis of the right knee, tendonitis of left knee, restrictive airways disease, hearing loss of the right ear, and cholecystectomy in an October 1997 rating decision.  The combined rating for these disabilities was 50 percent.

The Veteran was informed of the October 1997 rating decision as well as of the fact that his disability payments would begin on June 1, 1997, in a letter dated in November 1997.  This letter also informed him that "Veterans having a 30% or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) . . . ."  He further was informed that his monthly rate included an additional allowance for his wife and that he needed to provide Social Security numbers for his children.  Finally, he was informed that if there was any change in the status of his dependents, he should notify VA immediately.  

A VA Form 21-686(c) ("Declaration of Status of Dependents") was associated with the claims file in January 1998.  Duplicate information in the form of the name and address of each of the three children listed in the Veteran's May 9, 1997, claim was set forth.  Social Security numbers for each also were provided.  

The Veteran was notified via letter dated in February 1998 that his disability compensation had been adjusted beginning June 1, 1997, to include his children in addition to his spouse.  It was reiterated therein that he should notify VA immediately if there is any change in the number or status of his dependents.  

VA once again informed the Veteran in a letter dated November 25, 2005, that the compensation he receives includes additional amounts for his spouse and children and that it was his responsibility to report any changes in the number of his dependents.  VA then requested that he verify his continued entitlement to additional compensation for dependents by completing and returning a "Status of Dependents Questionnaire," which was enclosed.

The Veteran's "Status of Dependents Questionnaire" was received by VA on December 16, 2005.  Listed as dependents were his wife, the three children listed in his May 9, 1997, claim, as well as B.  B.'s October 1993 date of birth, place of birth, and Social Security number was set forth.  Left blank, however, was the space to indicate the name and address of the person having custody of B.

In a January 2006 letter, the Veteran was notified that VA needed more information, specifically the name and address of the person having custody of B., to finish working on his claim.  This information was requested as soon as possible, preferably within 60 days.  It was noted that it must be received within 1 year or payment for the benefit claimed for any period before the date it is received could not be made.

VA sent the Veteran a letter decision in March 2006 informing him that his claim was denied because the custody information for B. that was requested in January 2006 had not been received.  The Veteran also was informed that he still should submit the requested information as soon as he could.  In this regard, it was noted that VA could continue to process his claim if the information was received before January 2007 but that if it was received thereafter, a new claim would be initiated and benefits could not start before the date of receipt of the information.  Finally, the Veteran was informed of his appellate rights.

On April 17, 2006, VA received VA Form 21-674 ("Request for Approval of School Attendance") from the Veteran regarding B.  The address of B. was indicated to be in Pennsylvania on this form.  

VA notified the Veteran via a June 2006 letter that the VA Form 21-674 for B. was being returned because it was incomplete.  In addition to the name of the school he was attending, it was requested that the Veteran specify who has custody of B.  It was noted that this information had been requested previously but had not been provided to date.  It then was noted that no additional benefits were payable for B. until VA received the information.

The Veteran's claim of entitlement to additional compensation for B., which included VA Form 21-686(c), was received by VA on January 29, 2008.  B.'s Social Security number was provided, and it was noted that B. resides with his mother S.T.  However, their address was not given.  

In July 2008, VA sent the Veteran a letter relating that additional information, specifically the address of B., was needed.  VA Form 21-4138 ("Statement in Support of Claim") was enclosed so that the Veteran could supply this information.

The Veteran's VA Form 21-4138 was received in August 2008.  It contained B.'s address, which still was in Pennsylvania but was different than that previously provided in April 2006.

VA sent the Veteran a letter decision in August 2008 informing him that additional compensation for B. had been awarded effective January 29, 2008, the date his most recent claim was received.  Noted in this regard was that he claimed additional compensation for B. on December 15, 2005, that VA had requested custody information necessary to award such compensation in January and June 2006, that such information was not received within 1 year, and that compensation can be paid only as of the date of the most recent claim as a result.  The letter also informed the Veteran that payment begins the first day of the month following his effective date.  

In his March 2009 notice of disagreement (NOD), the Veteran conveyed his belief that he should be back paid for "all entitlements" for B.  He indicated that he listed B. with the rest of his children in May 1997.  He next indicated that he again gave VA information regarding B. in 2005 when he found out he was not receiving compensation for that child.

The Veteran reiterated that he applied for benefits for B. in 1997 and reapplied in December 2005 once he found out he was not being compensated for B. in an April 2009 statement.

At the November 2010 Video Conference hearing, the Veteran's representative stated that B. was not included on the Veteran's May 9, 1997, claim and indicated that the Veteran did not seek this as his effective date.  The Veteran testified that this was because his paternity of B. was legally contested then and indeed was not established until 2000, at which time he began paying child support.  He then testified that he thought VA was requesting school information rather than custody information in early 2006 due to a telephone conversation with a female VA representative.  The Veteran next testified that he thought VA automatically would know B. lived with his mother when he provided a Pennsylvania address for him in April 2006, as the Veteran has a Tennessee address.  He further testified that around the same time he informed the female VA representative over the telephone that B.'s mother had custody and provided her contact information but did not fill out a form to that effect.  The Veteran finally testified that the first time he was provided with VA Form 21-686(c), the proper form concerning the status of his dependents, was shortly before it was received on January 29, 2008.  It was noted that VA has an obligation to supply the correct forms when an application or claim is filed.

Based on the above, the Board finds that an effective date earlier than January 29, 2008, for payment of additional compensation for the dependent child B. is not warranted.  Although the Veteran has been eligible to receive such compensation for B. since 1997, he did not make VA aware of B.'s existence until late 2005 and did not supply all necessary information about B.'s custody until 2008.

It is undisputed that the Veteran qualified to start receiving additional compensation for his dependents on June 1, 1997.  June 1, 1997, constitutes the first day of the calendar month following May 9, 1997, the date on which VA received his claim for service connection benefits and from which the combined 50 percent rating for his service-connected disabilities eventually became effective.  Payment of additional compensation for the Veteran's spouse and his three children other than B. indeed commenced on June 1, 1997.

The effective date for the Veteran's receipt of additional compensation for B. cannot be May 9, 1997, and thus payment of additional compensation for B. cannot start June 1, 1997, however, because notice of B.'s existence was not provided to VA until several years thereafter.  B. had been born but was not listed as a dependent in the Veteran's May 9, 1997, claim or his January 1998 VA Form 21-686(c), contrary to his indications in his March 2009 NOD and April 2009 statement.  Further, the Veteran testified at the November 2010 Video Conference hearing that it was not determined that B. was his child until 2000.  His claim therefore fails to the extent, if at all, he still alleges that his additional compensation for B. should be effective as of May 9, 1997, with payment beginning June 1, 1997.

Similarly, the effective date for the Veteran's receipt of additional compensation for B. cannot be November 25, 2005, the date of VA's letter requesting that the Veteran verify his continued entitlement to additional compensation for dependents by completing and returning the enclosed "Status of Dependents Questionnaire," because notice of B.'s existence had not been given to VA at that time.  There is no indication that the letter was sent as a result of any communication, whether in writing, over the telephone, or otherwise, from the Veteran concerning B.  As such, the Board finds that it was not in response to a formal or informal application or claim for additional compensation for B. made by the Veteran.  See 38 C.F.R. § 3.1(p) (defining "application" or "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit); see also 38 C.F.R. § 3.155(a) defining an informal claim as any communication or action indicating an intent to apply for one or more benefits under the laws administered by the VA).  The letter rather appears to have been initiated by VA pursuant to 38 C.F.R. § 3.652(a).  This regulation reads, in pertinent part, that "individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist."  

The first notice and identification of B. was therefore first made by the Veteran in the "Status of Dependents Questionnaire" received by VA on December 16, 2005.  This claim date cannot be the effective date for his receipt of additional compensation for B., however, because necessary custody information was not supplied in a timely manner.  Specifically, the name and address of the person having custody of B. was omitted from the questionnaire.  This information also was not set forth subsequently within 1 year following the January 2006 letter informing the Veteran of this deficiency.  Despite also being informed in that letter as well as in the March 2006 letter decision of this applicable timeframe, the Veteran's only response was his April 17, 2006, VA Form 21-674.  B.'s address in Pennsylvania was noted therein, but not the name of the person with custody of B.  No response was received after the June 2006 letter informing the Veteran that no additional benefits were payable for B. until VA received information on who had custody.

Acknowledgement is given to the Veteran's testimony at the November 2010 Video Conference hearing that he thought VA was requesting school information rather than custody information in early 2006 due to a telephone conversation with a female VA representative.  He indeed submitted his April 17, 2006, VA Form 21-674 regarding B.'s schooling but did not submit custody information, as noted above.  Yet VA is not liable for reliance on bad advice dispensed by a VA employee.  See Harvey v. Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  The fact that the Veteran's actions in supplying school information instead of the repeatedly requested custody information may have been undertaken as a result of statements from the female VA representative therefore has no bearing on the Veteran's claim.

Consideration also is given to the Veteran's testimony at the November 2010 Video Conference hearing that he thought VA automatically would know B. lived with his mother, and thus was in her custody, when he indicated that B. lived at an address in Pennsylvania rather than Tennessee on his April 17, 2006, VA Form 21-674.  It is conceded that the vast majority of children reside with both, or at least one, parent.  Yet this is not always the case.  Other relatives, individuals of no blood relation, and even a state indeed may have custody of a child.  A child might even be emancipated, in which case no one would have custody.  As such, the fact that B.'s address was in another state from the Veteran establishes only that someone other than him had custody.  It does not follow necessarily that B.'s mother had custody.  Further, the name of B's mother was not set forth along with the address provided.

Additionally, acknowledgement is given to the Veteran's testimony at the November 2010 Video Conference hearing that, although he never filled out a form in this regard, he informed a female VA representative over the telephone that B.'s mother had custody and provided her contact information around April 2006.  He is competent to describe this conversation because he personally experienced it .  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the lack of evidence supporting his testimony undermines his credibility.  There is no Report of Contact, the form typically used by VA to memorialize telephone calls in writing, of a call between the Veteran and anyone at VA regarding B.  No other documentation of such a telephone call exists either.  Further, government officials are presumed to have properly discharged their official duties.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (citing Clemmons v. West, 206 F.3d 1401 (Fed. Cir. 2000)); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992) (applying a "presumption of regularity" to the duties of Board officials); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying a "presumption of regularity" to the duties of RO officials).  It therefore is presumed that the female VA representative the Veteran alleges he spoke with over the phone would have used a Report of Contact or other document to record what was said.  Clear evidence to the contrary necessary to rebut this presumption is not found in this case.

Even assuming, for the sake of argument, that the Veteran's VA Form 21-674 contained sufficient custody information or that he gave such information to a female VA representative in a telephone conversation, April 17, 2006, when the form was received or a date thereabout when the telephone call took place would not be the effective date assigned for receipt of additional compensation.  They are well within the 1 year period following VA's January 2006 letter informing him that the name and address of the person having custody of B. were required but had not been provided in his December 16, 2005 "Status of Dependents Questionnaire" claim.  Accordingly, receipt of additional compensation for B. based on the information in the Veteran's VA Form 21-674 or on the telephone conversation would be effective as of this earlier date as discussed above.

The Board now notes that the Veteran did not appeal the March 2006 letter decision denying his claim for additional compensation for B. and assigning no effective date for the payment of such compensation.  This decision thus became final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Overcoming its finality would require a request for revision based on clear and unmistakable error (CUE) or a request to reopen based on new and material evidence.  See Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("a decision . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised"); 38 U.S.C. § 5108 ("if new and material evidence is presented or secured with respect to a claim which has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim").  

Neither the Veteran nor his representative specifically has alleged CUE.  Yet his January 29, 2008, claim of entitlement to additional compensation for B. essentially constituted, or at least is akin to, a request to reopen based on new and material evidence.  For claims reopened after final disallowance, 38 C.F.R. § 3.400 provides that the effective date for an evaluation and award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  Under either this regulation or under 38 U.S.C.A. § 5110(f) and (n) and 38 C.F.R. § 3.401(b) set forth above, the assigned effective date is correct.  The date of the claim meaning the date of B.'s birth, the date dependency arose, the effective date of the qualifying disability rating, which is synonymous with the date entitlement arose, and the date of commencement of the Veteran's award are rejected for the reasons above and since they all are not the latest of the dates under consideration.  That leaves the date of, or date of receipt of, the claim meaning the date notice again was received of B.'s existence.  As noted above, the Veteran's claim of entitlement to additional compensation for B., during of pendency of which the necessary information of the name and address of the person who has custody of B. eventually was provided, was received by VA on January 29, 2008.  Payment of such compensation accordingly began on February 1, 2008, the first day of the calendar month following this date.

The Veteran's testimony at the November 2010 Video Conference hearing that the first time he was provided with VA Form 21-686(c), the proper form concerning the status of his dependents, was shortly before it was received by VA as part of his January 29, 2008, claim finally is acknowledged.  It is conceded, as was noted at the hearing, that VA has an obligation to supply the proper forms when an application or claim is filed.  However, VA Form 21-686(c) and the "Status of Dependents Questionnaire" largely request the same information, including full name, Social Security number, name of the person with custody, and either the address of the child or of the person with custody, about a dependent child.  The Veteran first may have been provided with the proper VA Form 21-686(c) shortly before it was received by VA on January 29, 2008, but he was sent a "Status of Dependents Questionnaire" on November 25, 2005.  Provision of VA Form 21-686(c) shortly before January 29, 2008, thus would not serve to keep the Veteran's previous December 16, 2005, claim for additional compensation for B. open.

For each of the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than January 29, 2008, for additional compensation for B.  The doctrine of reasonable doubt therefore is not applicable, and the claim is denied.


	
ORDER

An effective date earlier than January 29, 2008, for additional compensation for a dependent child is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


